DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they include the following reference character(s) not mentioned in the description: numeral 21, apparently trying to identify the posts, in no disclosed in the specification as posts (21).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they do not include the following reference sign(s) mentioned in the description: a numeral for the filler or sealing of claims 7 and 16 are not shown in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is incomplete with regards to the connection of the posts to the buffer plate and the frame” the claim lacks an essential element to which the posts are connected to (see Fig. 6), e.g. the shell, and its direct connection with the claimed gap and the posts.
Claims 1 and 10 are unclear as to whether the “device” and the “pressure filter are the same” elements.  Claim 1 is also unclear as to whether the called “filter” is a drum filter having multiple frames, and each frame is provided with the called “device”, or “shell, buffer plate separated with posts”, or as to actually this elements constitute the device (see specification paragraph [0029]); the called device for reducing pressure fluctuation appears to be the improving of providing posts in the gap between the shell (of the filter frame and a buffer plate.
Claim 2 further contains the indefiniteness of claim 1, and further lacks the connection of the posts to the shell, which shell is an element additional to the plate forming the frame.
Claim 3 is unclear, since Fig. 6 shows the shell and the buffer plate defining the gap where the posts are placed. 
Claims 4-9 are rejected as depending on claims 1.
Claim 10 is further incomplete with regards to the type of filter, e.g. is the filter a drum filter having frames and palates and a shell, and inlets and outlet, etc.  The claim is incomplete with regards to the structure of the filter as whole, since the frame is only a minor part of the filter itself.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.; and further amended to incorporate the structure of claim 6, which structure reflects the correct arrangement of elements in the filter frame, e.g. the gap formed between the buffer plate and the shell, the posts in the gap, and further plate arrangement on the shell.
The following is a statement of reasons for the indication of allowable subject matter:  reference 10,427,073  teaches the filter frame or rotary drum having frame filters, however, lacks the arrangement with the posts in the gap arrangement, reference 2005/0051473 disclose elements that are shown as posts within the drum for frame record in the filter drum; however, the arrangement between a buffer plate and an inner shell forming the gap is not clear from the drawings or the description, therefore, the claims if amended as disclosed and claimed in claim 6  and in addition overcoming the 112 rejections discussed above, will be allowed over the prior art of record.



  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/Primary Examiner, Art Unit 1779